                   Case 17-21018-LMI          Doc 174       Filed 11/25/20       Page 1 of 5


                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION

In re:                                                             Case No.: 17-21018-LMI

Aleida C. Nunez,                                                   Chapter 13

         Debtor.
                                /

    AMENDED MOTION TO HOLD CASE OPEN PENDING FLORIDA SUPREME COURT
    DECISION IN ONE WEST, FSB V. PALMERO AND APPROVING ATTORNEYS’ FEES

         COMES NOW the Debtor, Aleida C. Nunez, by and through her undersigned counsel and moves

this Honorable Court for an Order holding the instant case open pending the Supreme Court of Florida

deciding the case of One West Bank, FSB v. Palmero, and as grounds therefore would show:

         1.        The Creditor filed a response to the Debtor’s previous Motion filed on November 23, 2020.

                   The purpose of the instant Amended Motion is to clarify the Debtor’s position regarding

                   same.

         2.        The District Court Order entered on January 23, 2020 on Page 7, states, “As the Court

                   cannot conclude that it is plain and unambiguous that the Security Instrument treats Debtor

                   as a “borrower”, it is still appropriate to apply the doctrine of mutual construction,

                   notwithstanding the superceding opinion in Palmero. The Court further notes that where the

                   Palmero court found certain covenants would only be accurate if Mrs. Palmero was a

                   borrower, here, “if the Security Instrument is interpreted out of context with the larger

                   transaction, . . .the Security Instrument would nullify the terms of the Note.” (DE 28),” Id.

                   at Page 7.

         3.        The 11th Circuit dismissed the appeal brought by the Debtor in the instant case. The

                   dismissal is located at DE#170.

         4.        Oral Argument is currently scheduled before the Supreme Court of Florida on December 9,

                   2020 on the case of One West Bank, FSB v. Palmero, 283 So. 3d 346 (Fla. 3d DCA 2019),

                   which the Debtor believes would be determinative of the issue regarding the matter of
     Case 17-21018-LMI           Doc 174        Filed 11/25/20       Page 2 of 5



     ambiguity or lack thereof in the instant case with regard to the Debtor being identified as a

     Borrower and whether the determination of same can be made solely from the mortgage

     document as opposed to all of the documentation involved in the loan.

5.   It appears that the District Court believed that the term “Borrower” was indeed ambiguous

     and that therefore the other documents executed simultaneously needed to be utilized in

     order to define the term “Borrower,” As the District Court found the term “Borrower” to be

     ambiguous, then Parol evidence should be used to determine the Party’s definition of the

     term “Borrower.” Additionally, contract reformation is an equitable remedy that acts to

     correct an error not in the parties’ agreement but in the writing that constitutes the

     embodiment of that agreement. It is designed to correct a defective or erroneous instrument

     so that it reflects the true terms of the agreement that the parties actually reached and, at its

     essence, allows a judge to reform a written document to match the parties’ understanding.

     The doctrine has evolved such that if a document is to be reformed, it should reflect the true

     intention of the parties. Florida courts employ this equitable measure in order to preserve

     the sanctity of the contracting parties’ negotiations and the spirit of the deal.

6.   The Debtor has at all points in time been adamant that at the time the Reverse Mortgage was

     taken out on the property that she was told that the Reverse Mortgage would not come due

     during her lifetime.

7.   Under Florida law, reformation of a written contract is appropriate when the contract fails

     to express the parties’ true agreement because of mutual mistake or when one party acts

     inequitably or fraudulently and causes the counterparty to make a unilateral mistake. See

     Smith v. Royal Automotive Group, Inc., 675 So. 2d 144, 150 (Fla. 5th DCA 1996); Belitz v.

     Riebe, 495 So. 2d 775, 776 (Fla. 5th DCA 1986) (explaining that “a court will reform a

     contract if it fails to express the parties’ intentions because of fraud, mutual mistake,

     accident or inequitable conduct”); Avers v. Thompson, 536 So. 2d 1151, 1154 (Fla. 1st DCA
     Case 17-21018-LMI           Doc 174       Filed 11/25/20       Page 3 of 5



     1988) (noting that “reformation is proper for unilateral mistake on one side of the

     transaction, and inequitable conduct on the other”); Providence Square Assoc. v. Biancardi,

     507 So.2d 1366, 1369 (Fla. 1987) (clarifying that a court “has the power to reform a written

     instrument where, due to a mutual mistake, the instrument drawn does not accurately

     express the true intention or agreement of the parties to the instrument”); Tri-County

     Produce Distr. Inc. v. Northeast Prod. Cr. Ass’n, 160 So.2d 46, 50 (Fla. 1st DCA 1963)

     (same).

8.   The Supreme Court of Florida has addressed this issue. In Providence Square Association,

     Inc. v. Biancardi, 507 So.2d 1366 (Fla. 1987), the Supreme Court of Florida, after an

     exhaustive search into the law of contract reformation, and affirming equitable powers to

     reform, explained why the law made for good Florida state policy: Notably, in reforming a

     written instrument, an equity court in no way alters the agreement of the parties. Instead, the

     reformation only corrects the defective written instrument so that it accurately reflects the

     true terms of the agreement actually reached.

9.   A reformation relates back to the time the instrument was originally executed and simply

     corrects the document’s language to read as it should have read all along. Providence

     Square, 507 So.2d at 1369-1371. Providence Square also instructed that parol evidence,

     such as oral statements that were made leading up to a writing, may be utilized to support

     the reformation: Indeed, the general rule in actions at law based on contracts and other

     written instruments is that ordinarily the writing itself must stand as the only exposition of

     the parties’ intent. In a reformation action in equity, however, parol evidence is admissible

     for the purpose of demonstrating that the true intent of the parties was something other than

     that expressed in the written instrument. Spear v. McDonald, 67 So.2d 630 (Fla.1953); Biggs

     v. Biggs, 452 So.2d 129 (Fla. 2d DCA 1984); Rowland v. Whitehead, 375 So.2d 607 (Fla.

     2d DCA 1979). Providence Square, 507 So.2d at 1371.
      Case 17-21018-LMI           Doc 174        Filed 11/25/20       Page 4 of 5



10.   In reforming an instrument, Florida courts have no power to make a new contract. Rather,

      the rationale for reformation of an instrument is that the court sitting in equity does not alter

      the parties’ agreement but allows a defective instrument to be corrected to reflect the true

      terms of the agreement that the parties actually reached. Circle Mortg. Corp. v. Kline, 645

      So.2d 75 (Fla. 4th DCA 1994). Thus, equity decrees the reformation of a writing only when

      it is established that an agreement exists to which the writing may be made to conform and

      may not be used to supply an agreement that was never made or to supply material terms or

      provisions omitted by the parties. Therefore, when courts reform a contract, they must

      demonstrate that as a matter of equity it was the intent of each party to incorporate the

      changes. Davis v. Hinson, 67 So. 3d 1107 (Fla. 1st DCA 2011). Equitable reformation is

      essentially a fairness principle—parties to an agreement should be bound to the terms they

      agreed upon.

11.   For instance, if a contract contains a latent ambiguity, extrinsic evidence may be admissible

      in furtherance of interpreting the contract properly. See Fi-Evergreen Woods, LLC v.

      Robinson, 135 So.3d 331, 336 (Fla. 5th DCA 2013). A latent ambiguity in a contract is not

      clear from the face of the contract but becomes clear through extrinsic evidence where

      contractual language is reasonably interpreted in two or more possible ways. Prime Homes,

      Inc., 84 So.3d at 1152. “A latent ambiguity arises when a contract on its face appears clear

      and unambiguous, but fails to specify the rights or duties of the parties in certain situations.”

      Jenkins, 913 So.2d at 52-53

12.   A patent ambiguity, on the other hand, is an ambiguity on the face of the contract. Prime

      Homes, Inc., 84 So.3d at 1152. Extrinsic evidence is typically disallowed to interpret a

      patent ambiguity in a contract because the court is not in the business of rewriting contracts.

      Id. However, even with a patent ambiguity, a court could allow parol evidence to explain

      the identity, capacity, or relationship of the parties since this evidence does not go to the

      interpretation or rewriting of the contract. Id. Another exception is that parol even may be
                Case 17-21018-LMI          Doc 174       Filed 11/25/20       Page 5 of 5



                introduced to establish fraud in the procurement of a written contract. Ton-Will Enterprises,

                Inc. v. T&J Losurdo, Inc., 440 So.2d 621, 622 (Fla. 2d DCA 1983).

        13.     In the instant case there was either a mistake or the Debtor was misled into entering into the

                Reverse Mortgage. The Debtor was on title to the property prior to the Reverse Mortgage.

                The people involved in convincing the Debtor and her mother to enter into the Reverse

                Mortgage assured both the Debtor and her mother that the Debtor would be able to live in

                the property during her lifetime without the mortgage coming due as long as the property

                remained the Debtor’s principal residence.

        14.     The Debtor has incurred attorney’s fees in bringing and prosecuting the instant motion.

                WHEREFORE, the Debtor requests that this Court enter an Order holding open the instant

case pending the decision of the Supreme Court of Florida in the case of One West Bank, FSB v. Palmero

or in the alternative setting the matter for evidentiary hearing in order to determine whether the Debtor is

a Borrower with regard to Reverse Mortgage Solutions or whether the Security Instrument would be void

if the Debtor is not a “Borrower” and approving Debtor’s Counsel’s request for attorney’s fees.


                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was mailed this 25th day of
November, 2020 along with the accompanying Notice of Hearing, to Nancy K. Neidich, Trustee and all
registered users of ECF via NEF, all creditors in the attached matrix and Debtor in the instant case via
regular mail.

                                                           /s/Laila S. Gonzalez
                                                           FREIRE & GONZALEZ, P.A.
                                                           Attorneys for Debtor
                                                           Edward Freire, Esq. FBN: 0813771
                                                           Laila S. Gonzalez, Esq. FBN: 0975291
                                                           Gianny Blanco, Esq., FBN: 0078080
                                                           10691 North Kendall Drive, Ste. 207
                                                           Miami, FL 33176
                                                           Tel: (305) 826-1774
                                                           Fax: (305) 826-1794
                                                           courtdoc@fgbkc.com
